EXHIBIT 10.5

QUALITY DISTRIBUTION, INC.

2012 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

The Participant specified below is hereby granted a performance share award (the
“Award”) by QUALITY DISTRIBUTION, INC., a Florida corporation (the “Company”),
under the QUALITY DISTRIBUTION, INC. 2012 EQUITY INCENTIVE PLAN (the “Plan”).
The Award shall be subject to the terms of the Plan and the terms set forth in
this Performance Share Award Agreement (“Award Agreement”).

Section 1. Award. The Company hereby grants to the Participant the Award of
performance shares (each such unit, a “PSA”), where each PSA represents the
right of the Participant to receive one Share in the future once the Restricted
Period ends, subject to the terms of this Award Agreement and the Plan.

Section 2. Terms of Performance Share Award. The following words and phrases
relating to the Award shall have the following meanings:

(a) The “Participant” is                     .

(b) The “Grant Date” is                     .

(c) The number of “PSAs” is                  Shares.

(d) The number of “Target PSAs” is                  Shares, which amount shall
be one-half of the number of PSAs set forth in Section 2(c) above. In the event
of a conflict between the number set forth in this Section 2(d) and the
calculation herein required in respect of Section 2(c) above, the calculation in
respect of Section 2(c) shall govern the number of Target PSAs.

(e) The “Performance Period” is                     .

Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement shall have the meaning
ascribed to it in the Plan.



--------------------------------------------------------------------------------

Section 3. Restricted Period.

(a) The “Restricted Period” for the PSAs shall begin on the Grant Date and end
as described in the table immediately below, provided that the Participant’s
Termination of Service has not occurred prior thereto:

 

 

PERFORMANCE LEVEL

 

 

PERCENTAGE OF PSAS VESTING:

 

 

RESTRICTED PERIOD WILL END ON:

 

(b) Notwithstanding the foregoing provisions of this Section 3, upon the
Participant’s Termination of Service due to the Participant’s Disability or the
Participant’s death, the Restricted Period for a pro rata portion of the Target
PSAs shall cease immediately and such Target PSAs shall become vested
immediately, with the pro rata portion of such Target PSAs becoming vested based
on the number of full months elapsed in the Performance Period prior to such
Termination of Service; and the Participant shall forfeit all right, title and
interest in and to any remaining PSAs as of such Termination of Service.

(c) Notwithstanding the foregoing provisions of this Section 3, upon the
Participant’s Termination of Service by the Company without Cause (or, if the
Participant is subject to an employment agreement (or other similar agreement)
with the Company or a Subsidiary that provides a definition of termination for
“good reason” or the like (but excluding the Plan), by the Participant for any
such “good reason” under such agreement) on or after the date on which at least
one-third of the Performance Period has elapsed, a pro rata portion of the PSAs
shall remain eligible to become vested at the end of the Performance Period in
accordance with Section 3(a) above based on                      for the entire
Performance Period (without regard to the requirement of Section 3(a) that the
Participant’s Termination of Service has not occurred prior thereto), with such
pro rata portion based on the number of full months elapsed in the Performance
Period prior to such Termination of Service; and the Participant shall forfeit
all right, title and interest in and to any remaining PSAs as of such
Termination of Service.

(d) Upon a Change in Control prior to the Participant’s Termination of Service,
the Restricted Period for a pro rata portion of the Target PSAs shall cease
immediately and such PSAs shall become vested immediately, with the pro rata
portion of such Target PSAs becoming vested based on the number of full months
elapsed in the Performance Period prior to the Change in Control; and the
Participant shall forfeit all right, title and interest in and to any remaining
PSAs as of the Change in Control.

(e) Except as set forth in Section 3(b) and Section 3(c) above, if the
Participant’s Termination of Service occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all right, title and
interest in and to any PSAs still subject to a Restricted Period as of such
Termination of Service.

 

2



--------------------------------------------------------------------------------

Section 4. Settlement of PSAs. Delivery of Shares or other amounts under this
Award Agreement and the Plan shall be subject to the following:

(a) Delivery of Shares. The Company shall deliver to the Participant one Share
free and clear of any restrictions in settlement of each of the vested and
unrestricted PSAs: (i) for settlement pursuant to Section 3(a) or Section 3(c)
above, within 30 days following the Committee’s determination of
                     for the Performance Period, and in all events within the
year that the Restricted Period ends; and (ii) for settlement pursuant to
Section 3(b) or Section 3(d) above, within 30 days following the end of the
respective Restricted Period.

(b) Compliance with Applicable Laws. Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.

(c) Certificates Not Required. To the extent that this Award Agreement and the
Plan provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.

Section 5. Withholding. All deliveries of Shares pursuant to the Award shall be
subject to withholding of all applicable taxes. The Company shall have the right
to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with the Award. As permitted by the Committee from time to time, such
withholding obligation may be satisfied at the election of the Participant
(a) through cash payment by the Participant, (b) through the surrender of Shares
that the Participant already owns or (c) through the surrender of Shares to
which the Participant is otherwise entitled under the Plan; provided, however,
that except as otherwise specifically provided by the Committee, such Shares
under clause (c) may not be used to satisfy more than the Company’s minimum
statutory withholding obligation.

Section 6. Non-Transferability of Award. The Award, or any portion thereof, is
not transferable except as designated by the Participant by will or by the laws
of descent and distribution or pursuant to a domestic relations order. Except as
provided in the immediately preceding sentence, the Award shall not be assigned,
transferred, pledged, hypothecated or otherwise disposed of by the Participant
in any way whether by operation of law or otherwise, and shall not be subject to
execution, attachment or similar process. Any attempt at assignment, transfer,
pledge, hypothecation or other disposition of the Award contrary to the
provisions hereof, or the levy of any attachment or similar process upon the
Award, shall be null and void and without effect.

Section 7. Dividend Equivalents. The Participant, by virtue of the Award, shall
have no right to receive dividends or distributions with respect to any Shares
under the Award prior to the issuance of such Shares upon the settlement of PSAs
hereunder. Notwithstanding the foregoing, in lieu of actual dividend rights in
connection with the PSAs, the Participant shall have the right to receive
additional Shares or cash as determined by the Committee in its sole discretion
(the “Dividend Equivalents”) equal in value (calculated using the closing price
on the vesting date of the PSAs) to any dividends paid with respect to the
Shares underlying the PSAs that vest in accordance with their terms; provided,
however, that no such Dividend Equivalents shall be payable to or for the
benefit of the Participant with respect to record dates for dividends occurring
before the Grant Date or on or after the date, if any, on which the Participant
has forfeited the PSAs or the Award has been settled in Shares. Dividend
Equivalents shall be delivered simultaneously with the delivery of the Shares
underlying the vested PSAs.

 

3



--------------------------------------------------------------------------------

Section 8. No Rights as Shareholder. The Participant shall not have any rights
of a Shareholder with respect to the PSAs, including but not limited to, voting
rights, prior to the settlement of the PSAs pursuant to Section 4(a) above and
issuance of Shares as provided herein.

Section 9. Heirs and Successors. This Award Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring all or substantially all of the Company’s assets or
business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the Plan. The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form as the Committee
may require. The Participant’s designation of beneficiary may be amended or
revoked from time to time by the Participant in accordance with any procedures
established by the Committee. If a Participant fails to designate a beneficiary,
or if the Designated Beneficiary does not survive the Participant, any benefits
that would have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary’s benefits under this Award
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.

Section 10. Administration. The authority to manage and control the operation
and administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Award Agreement or the Plan shall be final and binding on
all persons.

Section 11. Plan Governs. Notwithstanding any provision of this Award Agreement
to the contrary, this Award Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Corporate Secretary of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time. Notwithstanding any provision of this Award Agreement to the
contrary, in the event of any discrepancy between the corporate records of the
Company and this Award Agreement, the corporate records of the Company shall
control.

Section 12. Not an Employment Contract. Neither the Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.

 

4



--------------------------------------------------------------------------------

Section 13. Amendment. Without limitation of Section 16 and Section 17 below,
this Award Agreement may be amended in accordance with the provisions of the
Plan, and may otherwise be amended in writing by the Participant and the Company
without the consent of any other person.

Section 14. Governing Law. This Award Agreement, the Plan and all actions taken
in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to
principles of conflict of laws, except as superseded by applicable federal law.

Section 15. Validity. If any provision of this Award Agreement is determined to
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.

Section 16. Section 409A Amendment. The Award is intended to comply with Code
Section 409A and this Award Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.

Section 17. Clawback. The Award and any amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission, payback
or other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s or a Subsidiary’s application, implementation and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant together with all other similarly situated
participants, whether adopted prior to or following the date of this Award
Agreement and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and agrees that the Company
or a Subsidiary may take such actions as may be necessary to effectuate the
Policy, any similar policy and applicable law, without further consideration or
action.

*        *        *         *        *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Grant Date.

 

QUALITY DISTRIBUTION, INC. By:  

 

Name:   Title:   PARTICIPANT

 